Exhibit 10.14
*    Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.
20080122.003.C
GAMSA-STAR081106-00
Page 1 of 9
This Work Order 20080122.003.C (“WO”) is issued pursuant to the Master Services
Agreement No. GAMSA-STAR081106-00 dated October 1, 2006 (“Agreement”) between
AT&T Mobility LLC f/k/a Cingular Wireless LLC (“AT&T Mobility”) and StarTek USA
Inc. (“Supplier”) and the Agreement is incorporated by reference herein.
Capitalized terms used in this Work Order not otherwise defined herein shall
have the definitions specified in the Agreement. If the Work Order conflicts
with the terms and conditions of the Agreement, the terms and conditions of the
Agreement shall control unless set forth in the “Special Considerations” section
of this Work Order in which case the WO shall govern and control.
AT&T Mobility hereby authorizes Supplier to perform the following Services:

1   SCOPE OF WORK

  1.1   Supplier consumer customer services representatives (“CSRs”) shall take
and handle inbound customer care inquiries by program (“Program”) as set forth
in Exhibit C in accordance with the AT&T Mobility hours of operation set forth
in Section 1.2 subject to applicable laws at the rates set forth in Exhibit B.
Any other customer care activities, changes that result in the nature or type,
market or mix of calls to change, including any changes to the mix of Program
project(s) supported by Site as set forth in Exhibit C attached hereto, shall be
subject to Exhibit 5 of the Agreement.     1.2   Services shall be performed
Monday through Sunday, not including Holidays as set forth in Exhibit B, at the
hours of operations (“Hours of Operation”) set forth in Exhibit D by site
(“Site”):         Hours of Operation may be amended from time to time as set
forth in Exhibit 5 of the Agreement. AT&T Mobility reserves the right to modify
(decrease or increase) Services Hours of Operation upon twenty (20) calendar
days written notice to Supplier. AT&T Mobility agrees to utilize the Change in
Scope procedures to effect this change.

2.   PRIMARY CONTACT INFORMATION

  2.1   The individuals listed in the table below will serve as primary contact
for the Program. Any changes will be done in accordance with Exhibit 5 of the
Agreement.

          AT&T Mobility Contacts   Supplier Contact(s)  
[*]
    [*]  

3.   TERM

  3.1   The Term of this Work Order shall commence on May 1, 2008 (“Effective
Date”), and shall continue until midnight on April 28, 2010 (the “Initial Term).
The Work Order may be terminated as allowed in the Agreement or in this Work
Order.

4.   SERVICE SPECIFICATIONS AND REQUIREMENTS

  4.1   The deliverables to be delivered by Supplier to AT&T Mobility pursuant
to this Work Order are listed in Exhibit A “Deliverables Matrix” (the
“Deliverables”).

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 2 of 9

5.   AT&T MOBILITY SYSTEMS USE AND DOWNTIME

  5.1   Should AT&T Mobility systems become unavailable to Supplier, Supplier
will follow the notification instructions contained in AT&T Mobility’s Downtime
Policy as provided by AT&T Mobility. Supplier will utilize downtime forms to
capture call information on the AT&T Mobility-provided downtime forms and will
input into AT&T Mobility systems as soon as reasonably possible after
restoration of the impacted systems. AT&T Mobility shall pay the applicable [*]
rate for this function. Supplier shall be excused from Performance Standards for
the duration of the system outage.     5.2   If the telecommunications systems
are in failure due to AT&T Mobility, AT&T Mobility may require Supplier’s CSRs
to go into pure AUX state, whereby they are not receiving calls. AT&T Mobility
shall still be charged the actual outage time incurred for the amount of time
affected. Supplier shall be excused from Performance Standards for the duration
of the outage.     5.3   The AT&T Mobility system will be completely down during
certain after-hour times and other scheduled times throughout the year for
maintenance. When practical, AT&T Mobility will advise Supplier of the scheduled
maintenance at least twenty-four (24) hours prior to the times and dates that
the systems will not be available due to maintenance.     5.4   Notwithstanding
the foregoing, in the event of a Supplier system/telecommunications outage,
Supplier will utilize CSRs’ [*] time for offline work and training for the
duration of the outage. AT&T Mobility shall not be charged for unutilized hours
for the duration of a Supplier system outage.     5.5   Supplier shall advise
the AT&T Mobility Contact and/or Vendor Manager when any AT&T Mobility-provided
system is down for more than 5 minutes. Supplier shall provide an escalation
plan with mitigating action in the event of systems disruption to be approved by
AT&T Mobility by Services launch.     5.6   Supplier will continue to provide
the Services under this Work Order if AT&T Mobility relocates its operations to
an interim or substitute facility or otherwise implements any of its internal
disaster recovery plans.     5.7   Failure to comply materially with this
Section constitutes a material breach of the Agreement.

6.   PERFORMANCE STANDARDS:

  6.1   AT&T Mobility and Supplier have developed the standards set forth in
this Work Order, (hereinafter “Performance Standards”) to ensure the delivery of
high quality, efficient customer service. Effective upon signature of this Work
Order by both parties (“Execution Date”), Performance Standard measurements for
Sites existing on the Execution Date shall begin the month following the
Execution Date, or for the Performance Standards related to First Call
Resolution and Overall Customer Satisfaction, the next full or prorated per
complete months remaining, as the case may be, calendar quarter. Performance
Standards for Sites opening after the Execution Date shall be applicable to
Services performed from a particular Site/Program [*] days after Site opening,
or as outlined in the Performance Measurements attached hereto as Exhibit E.
Furthermore, anytime a particular Site/Program increases by more than twenty
five percent (25%) over a two (2) month period (measured by the 45-Day Lock
FTE), Performance Standards shall not apply with respect to such Site/Program
until [*] after the incremental Site/Program staff has been in Production
handling customer calls. Before the application of any of the Performance
Standards, the parties agree to meet and discuss in good faith changes to the
Performance Standards set forth and the relevant AT&T Mobility invoice credits
and Supplier earned debits or bonuses with respect to such Performance Standards
based on performance prior to such Performance Standards taking effect.
Performance Standards hereunder shall be measured by Program at each Site and
shall exclude calls handled by the IVR and those calls subject to waivers as set
forth herein this Work Order. Any invoice credits owed or debits earned by
Supplier shall only apply to the Services invoiced for the particular
Site/Program subject to Section 1.1 herein for which it was measured and shall
be assessed to Customer Service Experience (“CSE”) Program [*] in Production
only. Any invoice debits earned by Supplier will be used to offset AT&T Mobility
invoice credits only, except for Section 6.3.3 Occupancy which may earn a true
debit. Notwithstanding the foregoing, Supplier may earn a Bonus subject to
Sections 6.3.1 and 6.3.2. AT&T Mobility invoice credits, Supplier earned debits
to AT&T Mobility invoice credits, and bonuses will be calculated as set forth in
Section 6.3 and shall be applied on a quarterly basis.

PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 3 of 9

  6.2   Call Volume Forecasting / Staffing. Each month on a by Site/Program
basis, AT&T Mobility shall provide Supplier three (3) written forecasts to be
used by Supplier as a guide for recruitment, planning and staffing activities.
The three (3) written forecasts are as follows:

1. 90 Day Outlook Forecast with the required number of Full Time Equivalents
(“FTEs”) by Site/Program for recruitment purposes
2. 45 Day Locked Forecast with the estimated daily number of calls by
Site/Program for planning purposes as well as forecasted modification training
for the applicable month (“45 Day Lock”)
3. 15 Day Forecast with daily call arrival patterns by Site/Program
Supplier shall provide FTE staffing pursuant to the mutually agreed upon 45 Day
Lock based upon the 90 Day Outlook Forecast, which will include an assumption of
the current training and nesting requirements set forth in Exhibit D.
Notwithstanding the foregoing, in the event that AT&T Mobility requests training
to extend beyond the current requirements set forth in Exhibit D, the parties
shall address the change subject to Exhibit 5 of the Agreement.
The mutually agreed upon 45 Day Lock represents a commitment by AT&T Mobility
and Supplier with respect to staffing levels. Once the 45 Day Lock is agreed to,
AT&T Mobility agrees to compensate Supplier for the [*] incurred for the
applicable month, and it is Supplier’ responsibility to staff to the 45 Day Lock
as mutually agreed upon. In cases where Supplier has duplicate Programs across
Sites, AT&T Mobility and Supplier shall mutually agree upon volume changes at a
Site level as long as the 45 Day Lock remains unchanged. In the event that
actual volumes are less than the 45 Day Lock, Supplier will use reasonable best
efforts to ensure productive utilization of CSRs by offering voluntary go home
(“VGH”), internal training, etc.
Each 15 Day Forecast will be prepared on a Site/Program basis in thirty (30)
minute intervals and will include estimated call volumes, estimated average
handle times, estimated shrinkage percentages and, when available, any other
information which would be relevant for Supplier in providing the Services.
Both AT&T Mobility and Supplier will need to agree upon the volume forecasts and
related staffing when the 45 Day Lock represents +/- 15% change from the
previous 90 Day Outlook Forecast, as it may require additional new hire
training. The parties shall mutually agree upon adjusted staffing for the
modified forecast volumes pursuant to Exhibit 5 of the Agreement.
Notwithstanding the foregoing, in the event a Site requires a reduction of more
than forty-nine (49) CSRs , Supplier shall have seventy (75) days from receipt
of written notice, or the minimum number of days required to maintain compliance
with the laws applicable in the affected Site’s location, to comply with the
AT&T Mobility provided forecast.

  a)   The Performance Standards outlined in this Work Order may be changed by
AT&T Mobility upon thirty (30) days written notice to Supplier per the procedure
outlined in Exhibit 5, Management Procedures for Change in Scope of the
Agreement.     b)   Notwithstanding the foregoing Performance Metrics and/or
AT&T Mobility invoice credits under this WO or the Agreement shall be waived to
the extent they are attributable to a failure caused by AT&T Mobility or if
actual call volume for the Program exceeds or is less than the 45 Day Lock for
such Site/Program by more than ten percent (10%) or as otherwise set forth in
this Work Order or the Agreement.     c)   Material failure to meet the same
Performance Standards at the same Site/Program for two (2) consecutive months
shall be considered a material default.     d)   Supplier shall provide at least
[*] of the staffing pursuant to the 45 Day Lock and in any case shall use
reasonable efforts to achieve one hundred percent (100%) of the staffing
pursuant to the 45 Day Lock, and AT&T Mobility shall provide at least [*] of the
[*] pursuant to the 45 Day Lock. If Supplier fails to staff at least [*] of the
45 Day Lock and the shortage materially impacts AT&T Mobility’s ability to
provide services to its customers, Supplier’s failure will be considered a
material default. At the request of AT&T Mobility, Supplier will provide a
corrective action plan for such breach.     e)   Supplier shall be excused from
Performance Metrics and/or AT&T Mobility invoice credits under this SOW in the
event the parties determine that the components and/or assumptions used to
determine the 45 Day Lock are inaccurate resulting in Supplier failing to meet
Performance Metrics. The parties will mutually agree upon which component and/or
assumption is inaccurate, will correct and re-run current and future forecasts
utilizing the corrected components and/or assumptions. Variable assumptions
and/or components include, but shall not be limited to: call volume, AHT
assumption, occupancy, and modification/upgrade training hours.

PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 4 of 9

  6.3   Performance Metrics: The following Performance Metrics shall be measured
on a Site basis and shall apply to the Customer Service Experience (“CSE”)
program only, and shall be subject to material default and the applicable AT&T
Mobility invoice credit, Supplier earned debit to AT&T Mobility’s invoice
credit, or Bonus set forth herein. Notwithstanding the foregoing, AT&T Mobility
may request that additional Programs be subject to the Performance Metrics and
subject to Exhibit 5 of the Agreement.

  6.3.1   First Call Resolution Rate (“FCR”): FCR will be measured quarterly by
Site by the Telegence and CARE Programs which shall be considered one
(1) Program for the purposes of FCR stack ranking and shall be ranked against
Like Sites’ national average, contingent upon a sample size of at least four
hundred (400) per Site. Sample sizes of less than four hundred (400) shall be
excluded from the quarterly measurement. AT&T Mobility or AT&T Mobility vendor
sites with samples sites of less than four hundred (400) shall not be included
in the stack ranking. FCR shall be waived in the event Supplier’ results are
within the top [*] of stacked ranking measured by region, regardless if Supplier
results fall within the [*] quartile when measured against the national average
for overall Like Sites.         Example:

         
Assumptions:
       
Overall Like Sites national average results:
    [*]  
Results for top [*] of Like Sites measured by region:
    [*]  
Supplier results:
    [*]  

Supplier results within the top [*] of the results measured by region. FCR
Performance Standard and associated AT&T Mobility invoice credit is waived. AT&T
Mobility invoice credits and Supplier earned offset debits will be applied at
the end of the quarter, by Site/Program pursuant to Exhibit E. New sites will be
measured [*] after the first call received in Production. Converted sites (sites
subject to Conversion training as described in Exhibit B herein) will be
measured [*]months after the first call received in Production. The AT&T
Mobility invoice credits and Supplier earned offset debits will be applied in
the following fashion based on FCR scores:

         
[*] of Like sites
  [*] AT&T Mobility invoice credit
[*] of Like Sites
  [*] AT&T Mobility invoice credit
[*] of Like Sites
  [*] Supplier earned offset debit
[*] of Like Sites
  [*] Supplier earned offset debit

Not to exceed [*] AT&T Mobility invoice credit
A [*] percent ([*]%) bonus may apply on a per Site basis if the FCR stretch
target is achieved in any quarter (“Bonus”). The stretch target for First Call
Resolution is [*] or better. The Bonus shall be calculated as follows: 1) The
quarterly invoice credit(s) /debit(s) shall be calculated (“Offset Result”),
then (2) the Bonus shall be applied to the Offset Result.
PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 5 of 9

  6.3.2   Overall Customer Satisfaction (“OCS”): will be measured quarterly by
Site by the Telegence and CARE Programs which shall be considered one
(1) Program for the purposes of OCS stack ranking and ranked against Like Sites’
national average, contingent upon a sample size of at least four hundred
(400) per Site. Sample sizes of less than four hundred (400) shall be excluded
from the quarterly measurement. OCS shall be waived in the event Supplier’
results are within the top [*] of stacked ranking measured by region, regardless
if Supplier results fall within the [*] quartile when measured against the
national average for overall Like Sites.         Example:

         
Assumptions:
       
Overall Like Sites national average results:
    [*]  
Results for top [*] of Like Sites measured by region:
    [*]  
Supplier results:
    [*]  

Supplier results within the top [*] of the results measured by region. OCS
Performance Standard and associated AT&T Mobility invoice credit is waived. AT&T
Mobility invoice credits and Supplier earned offset debits will be applied at
the end of the quarter, by Site/Program pursuant to Exhibit E. New sites will be
measured [*]after the first call received in Production. Converted sites (Sites
subject to Conversion training as described in Exhibit B herein) will be
measured [*]after the first call received in Production. The AT&T Mobility
invoice credits and Supplier earned offset debits will be applied in the
following fashion based on Overall Customer Satisfaction scores:

         
[*] of Like Sites
  [*] AT&T Mobility invoice credit
[*] of Like Sites
  [*] AT&T Mobility invoice credit
[*] of Like Sites
  [*] Supplier earned offset debit
[*] of Like Sites
  [*] Supplier earned offset debit

Not to exceed [*] AT&T Mobility invoice credit.
A [*] bonus may apply on a per Site basis if the FCR and OCS stretch targets are
achieved in any quarter (“Bonus”). The stretch target for Overall Customer
Satisfaction is [*] or better. The Bonus shall be calculated as follows: 1) The
quarterly invoice credit(s) /debit(s) shall be calculated (“Offset Result”),
then (2) the Bonus shall be applied to the Offset Result.

  6.3.3   Occupancy Rate Target of [*] The Occupancy Rate will be measured
monthly, and shall be calculated by subtracting total idle (waiting to serve)
time from total logged in time and dividing the difference by total logged in
time. The Occupancy Performance Standard and associated AT&T Mobility invoice
credit will be waived in the event that the actual call volume is less than[*]
of the 45 Day Lock. Any individual days where the actual call volumes are less
than the 45 Day Forecast by [*] or more and the Occupancy target is missed will
be excluded from the monthly calculation of Occupancy. The AT&T Mobility invoice
credits and Supplier earned debits will be applied in the following fashion
based on Occupancy Rate scores:

         
below [*]
  [*] AT&T Mobility invoice credit
[*] to [*]
  [*] Supplier earned debit
above [*]
  [*] Supplier earned debit

Notwithstanding the foregoing, Supplier may only earn a debit for Occupancy if
it is staffed to at least [*] of the full time equivalents (“FTEs”) mutually
agreed upon in the 45 Day Lock. An FTE is defined by forty (40) worked hours.

  6.3.4   Productivity: The measurement for productivity will be measured
monthly and shall be calculated as follows: [*]. The Productivity Performance
Standard and associated AT&T Mobility invoice credit will be waived if voluntary
go home time associated with low volumes drives lower productivity. Converted
sites (sites subject to Conversion training as described in Exhibit B herein)
will be measured [*] after the first call received in Production, The AT&T
Mobility invoice credits will be applied in the following fashion based on
Productivity scores:

         
below [*]
  [*] AT&T Mobility invoice credit

PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 6 of 9

  6.3.5   Call Transfer Rate for CSE Sites/Program only: AT&T Mobility and
Supplier shall mutually agree upon a target for the CSE Call Transfer Rate
within ninety (90) days of the Execution Date. Until such time, Supplier will
use commercially reasonable efforts to meet an operation target of [*]
(“Operational Target”). The Operational Target for the Call Transfer Rate shall
not in any way be used to determine a material breach on the part of Supplier.
Change management procedures set forth in Exhibit 5 of the Agreement will be
invoked for process changes directly impacting Call Transfer Rates.

TBD   (Rounded to the nearest whole percentage)

  6.3.6   Average Handle Time (“AHT”): The AHT target by Site/Program shall be
provided by AT&T Mobility as part of the 45 Day Lock and shall be measured
monthly as it applies to material breach. The AHT Performance Standard will be
waived if the actual Call Volume is greater than ten percent (>10%) over the
target provided in the 45 Day Lock or if the average of other Like Sites is [*]
or greater. The AHT target provided in the 45 Day Lock will be subject to
material breach, however, will not be subject to credits or debits. Converted
sites (sites subject to Conversion training as described in Exhibit B herein)
will be measured [*] after the first call received in Production,           With
respect to credits and debits, AT&T Mobility may receive the invoice credit set
forth herein in the event the monthly AHT measurement is [*] or greater. Change
management procedures set forth in Exhibit 5 of the Agreement will be invoked if
AHT targets need to change.         The AT&T Mobility invoice credits will be
applied in the following fashion: 

         
above [*] seconds       
  [*] AT&T Mobility invoice credit

  6.3.7   Short Call Rate: Shall mean calls that are less than [*] in length.
The goal is not to exceed [*] and shall be measured monthly. Converted sites
(Sites subject to Conversion training as described in Exhibit B herein) will be
measured [*] after the first call received in Production. Change in procedures
shall be subject to Exhibit 5 of the Agreement.

7.   Cap:       The resulting Supplier earned debits and AT&T Mobility invoice
credits for the applicable Performance Standard measurement set forth herein
Section 6 will only be applied to the applicable Site’s Program [*] billed. The
total AT&T Mobility invoice credit for all Performance Standards in aggregate in
any month cannot exceed a maximum of [*] per Site invoice. The total invoice
debits to AT&T Mobility’s invoice credit for all Performance Standards in
aggregate in any month cannot exceed a maximum of a [*] per Site invoice.
Notwithstanding the foregoing, Supplier may earn an additional [*] Bonus per
quarter upon attainment of FCR and OCS stretch targets.   8.   Performance
Metrics Waivers

  8.1   In addition to any other waivers set forth herein this Work Order,
Supplier shall be excused for failures to meet any Performance Metric and shall
not be in breach of this Work Order if such failure is caused by: a) AT&T
Mobility; and/or b) third parties (hired or contracted) to provide system
applications and/or system application services to or for AT&T Mobility
(including carriers) (a and b collectively referred to as “AT&T Mobility/Service
Provider”) including without limitation acts or omissions of AT&T
Mobility/Service Provider.     8.2   Notwithstanding anything to the contrary
herein, in addition to waivers set forth herein this Work Order, AT&T Mobility
may choose to waive Performance Standards and applicable penalties at its sole
discretion. AT&T Mobility must invoke this option in writing within thirty
(30) days of a missed Performance Metric.

9.   PRICE

  9.1   Services shall be compensated by AT&T Mobility to Supplier pursuant to
the rates and charges detailed in Exhibit B which is attached hereto and fully
incorporated herein by this reference. Such rates and charges do not include all
applicable taxes.

PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 7 of 9

10.   DISPUTE RESOLUTION       Either party may give the other party written
notice of any dispute not resolved in the normal course of business. The parties
will attempt in good faith to promptly resolve any issue, dispute, or
controversy arising out of or relating to this Agreement promptly by negotiation
between the managers set forth below. Within ten (10) days after delivery of
such notice, representatives of both parties will meet at a mutually acceptable
time and place, and thereafter as often as they reasonably deem necessary, to
exchange relevant information and to attempt to resolve the dispute within the
time frames here:

              AT&T Mobility Wireless   Supplier
 
       
Within 10 days
  [*]   Regional VP
 
       
Within 20 days
  [*]   Regional VP
 
       
Within 30 days
  [*]   Senior Vice President or Executive Vice President of Operations

If any dispute is not resolved in accordance with this process after sixty
(60) days, the parties will escalate to the respective executive levels. Both
parties agree to continue performance during the negotiation period set forth in
this section of the Work Order.
The individuals listed in the table above will serve as primary contact for
dispute resolution. Any changes will be made in accordance with Exhibit 5 of the
Agreement.

11.   SPECIAL CONSIDERATIONS:

  11.1   The terms set forth below shall be in addition to the terms set forth
in the respective sections of the Agreement:

  11.1.1   Supplier Responsibilities

  a.   Except as otherwise set forth in this Work Order or the Agreement,
Supplier will be responsible for supplying all Supplier personnel, facilities,
technology subject to Section 50 of Agreement, services and materials necessary
to perform the Services in accordance with the terms and conditions set forth in
this Work Order.     b.   Supplier will provide the necessary, as of the
Effective Date of this Work Order, voice and data infrastructure and PCs (or
thin client applications in lieu of PCs) at Supplier’ Site(s) from the point of
demarcation within Supplier’ data center(s) for voice and data communications.
The point of demarcation is the point where AT&T Mobility-owned
circuits/equipment end and Supplier-owned circuits/equipment begin. AT&T
Mobility will provide any intelligent call management (ICM) routing and
screen-pop equipment as required; or, alternatively Supplier will provide ICM
and screen-pop equipment subject to Exhibit 5 of the Agreement. Supplier’ PCs
will reside on the Supplier network and access AT&T Mobility’s systems via web,
Citrix, or other thin client connectivity.     c.   Supplier shall pay for the
Supplier standard, as of the Effective Date of this Work Order, voice and data
network facilities. AT&T Mobility shall be responsible for other voice and data
charges, including delivering voice and data to Supplier’ data center hub(s),
bandwidth exceeding Supplier’ standards in existence as of the Work Order
Effective Date, and any dedicated security equipment required by AT&T Mobility.
In the event AT&T Mobility utilizes VoATM to deliver calls to a Supplier hub,
AT&T Mobility will provide the Nortel Passport or equivalent device required in
the Supplier hub to accept the VoATM traffic. Supplier agrees to relinquish
ownership at no cost to AT&T Mobility of any and all toll-free numbers
associated with the Program to AT&T Mobility or another party specified by AT&T
Mobility within forty-eight (48) hours of AT&T Mobility’s request; provided that
AT&T Mobility is current on all invoices.

PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 8 of 9

  11.1.2   Training

  a.   Training costs shall be billed as listed under Exhibit B.     b.  
Initial new hire training: Supplier agrees to provide initial Program training
to Supplier’ CSRs in accordance with AT&T Mobility provided Training Materials,
and all retraining, ongoing soft-skills training, and customer service training
at the rates set forth in Exhibit B, in order to perform the Services described
in this Work Order. If mutually agreed between the parties subject to Exhibit 5
of the Agreement, AT&T Mobility may provide AT&T Mobility trainers for initial
train-the-trainer training programs.     c.   AT&T Mobility may request to
extend the duration of initial Program training subject to Exhibit 5 of the
Agreement.

  11.1.3.   Quality Assessment         Supplier will provide enough Quality
Assessment (“QA”) agents at the QA rate set forth in Exhibit B, to CSRs to meet
the average number of observations monthly. Each CSR is monitored an average of
[*] scored evaluations per month by QA and Production staff/personnel
collectively and other informal evaluations as agreed upon by the parties based
upon individual CSR performance. Supervisors will use commercially reasonable
efforts to provide feedback within [*] if below goal and [*] if within or above
goal. Agents needing improvement will receive additional evaluations via various
methods (side by side, additional monitoring, remote monitoring, double jacking,
etc). QA agents will shadow CSRs while on the call without the CSR being aware
they are being monitored. Calibration sessions between Supplier QA agents,
Supplier supervisors and AT&T Mobility representatives will be held weekly to
ensure scoring and feedback to CSRs is consistent. If Supplier fails to monitor
an average of [*] scored evaluations per month by QA and Production
staff/personnel collectively as set forth above, Supplier will be advised of
such deficiencies and Supplier will have [*] days to bring performance back to
objective’s standards. AT&T Mobility and Supplier may mutually agree to modify
the standards upon written agreement signed by both parties, in the event AHT
increases by [*] from the previous month’s 45-Day Commitment, AT&T Mobility and
Supplier shall re-evaluate the QA staffing required to meet the obligations set
forth herein

  11.1.4   AT&T Mobility shall be responsible for and must approve scripts,
order forms, and report formats to be used by Supplier for Services provided
pursuant to this Work Order. If Supplier desires any changes whatsoever to the
aforementioned scripts, forms or formats, then Supplier must obtain AT&T
Mobility’s prior written approval of such changes.     11.1.5   Cancellation and
Termination

  a.   Upon expiration, a AT&T Mobility Termination Without Cause or Supplier
Cancellation For Cause (if requested by Supplier), of a Work Order, AT&T
Mobility and Supplier agree to honor the Full Call Volume Commitments during the
notice period with a 3 month ramp down period to follow, where AT&T Mobility
will provide to Supplier 75% / 50% / 25% of the Call Volume Commitment,
respectively during the 3 month ramp down. Call Volume Commitment is defined as
the average monthly volume over the preceding six (6) months prior to
termination notification (but in no case less than any applicable minimum). Any
difference between actual billings and the Call Volume Commitment shall be
billed to and payable by AT&T Mobility.     b.   In addition to all other rights
or remedies provided for in this Agreement or by law, either party may
immediately cancel this Agreement if: (1) the other party becomes insolvent or
makes a general assignment for the benefit of creditors; (2) the other party
admits in writing the inability to pay debts as they mature; (3) Any court
appoints a trustee or receiver with respect to the other party or any
substantial part of the other party’s assets; or (4) An action is taken by or
against other party under any bankruptcy or insolvency laws or laws relating to
the relief of debtors, including the Federal Bankruptcy Act.

PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



20080122.003.C
GAMSA-STAR081106-00
Page 9 of 9

  11.2   “Occupancy” is calculated by subtracting total idle (waiting to serve)
time from total logged in time and dividing the difference by total logged in
time.     11.3   “Payroll Hour” is defined as an hour for which a CSR is
compensated by Supplier     11.4   “Privacy Laws” means Laws relating to data
privacy, trans-border data flow or data protection.     11.5   [*]     11.6  
“Overall Customer Satisfaction (OCS)” means OCS as measured by the WAVE surveys
for Postpaid CSE customers.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives:

                      StarTek USA Inc.       AT&T Mobility LLC by its authorized
                Representative AT&T Services, Inc.    
 
                   
By:

  /s/ A.L. Jones
 
      By:
  /s/ Tim Harden
 
   
Printed Name: A.L. Jones
      Printed Name: Tim Harden    
Title:
  President & CEO       Title:   President – Supply Chain & Fleet Operations    
Date:
  7 May 2008       Date:   5-6-08    

PRIVATE/PROPRIETARY/LOCK
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

 